Citation Nr: 1439673	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  09-14 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel




INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from December 1973 to August 1977.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife provided testimony at a July 2012 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

In May 2013, the Board denied the benefits on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and, in December 2013, the Court granted a Joint Motion for Remand (Joint Motion) that vacated and remanded the case back to the Board for consideration in compliance with the instructions provided in the Joint Motion.  


FINDING OF FACT

1.  A bilateral knee disability was not noted on the November 1973 service enlistment examination report.

2.  The evidence of record shows that the Veteran's bilateral knee disability clearly and unmistakably preexisted service, but does not clearly and unmistakably establish that the in-service increase in symptoms were due to the natural progress of the disease.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, a pre-existing bilateral knee disability was aggravated by active duty service.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 1153, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, such as arthritis, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening which existed not only during service and/or at the time of separation but also continued thereafter - is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

For defects, infirmities, or disorders not noted when a veteran is examined, accepted and enrolled for service, the burden lies with the government to show, by clear and unmistakable evidence, that the defect, infirmity, or disorder both pre-existed and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

With regard to the presumption of sound condition at entry into service, 
38 C.F.R. § 3.304(b) provides as follows:

Only such conditions as are recorded in examination reports are to be considered as noted.

(1)  History of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  Determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  They should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.

(2)  History conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles in relation to value consistent with accepted medical evidence relating to incurrence, symptoms and course of the injury or disease, including official and other records made prior to, during or subsequent to service, together with all other lay and medical evidence concerning the inception, development and manifestations of the particular condition will be taken into full account.

(3)  Signed statements of veterans relating to the origin, or incurrence of any disease or injury made in service if against his or her own interest is of no force and effect if other data do not establish the fact.  Other evidence will be considered as though such statement were not of record.

In addition, 38 C.F.R. § 3.303(c) provides that there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles the existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  This regulation also states that where there is the notation or discovery during service of such residual conditions as scars, or absent, displaced, or resected parts of organs with no evidence of the pertinent antecedent active disease or injury during service the conclusion must be that they pre-existed service.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case contends that his current bilateral knee disability was caused or aggravated by active service.  Specifically, he avers that, during service, as a crew chief on B-52 bombers, his job duties included excessive crawling on hard cold metal, jumping down from the wheel wall at least 2 to 3 feet, a lot of bending to check underneath the aircraft, climbing back and forth out of the cart pit, and carrying heavy tool boxes.  He also states that, on one occasion, he fell out of the cart pit onto his knees, and, as a result, was placed on light duty for 30 days.    

After a review of all the evidence of record, lay and medical, the Board finds that a preexisting knee condition was not noted at entrance to service in December 1973.  The November 1973 enlistment examination report is completely negative for any report, complaints, history, symptoms, findings, or diagnosis of knee problems.  The Veteran checked "no" next to "trick or locked knee" on his Report of Medical History, and clinical evaluation of the lower extremities is marked as normal.  Because a bilateral knee condition was not "noted" at the November 1973 service enlistment examination, the Veteran is entitled to the presumption of soundness at service entrance.  38 U.S.C.A. § 1111.  

Next, after a review of all the evidence, the Board finds that the Veteran had a bilateral knee condition that clearly and unmistakably preexisted service.  The clear and unmistakable evidence of preexistence of a bilateral knee condition includes a May 1977 service treatment record that notes that the Veteran had surgery on both knees in 1972 to correct bowlegs.  Surgical scars were also noted on examination at that time, as well as at the May 1977 separation examination.  As noted above, the notation of scars not produced by an event in service constitutes clear and unmistakable evidence of a preexisting condition, and no additional or confirmatory evidence is necessary.  38 C.F.R. § 3.303(c).   

Next, after a review of the evidence of record, lay and medical, the Board finds that there is not clear and unmistakable evidence that the Veteran's preexisting bilateral knee condition was not aggravated or permanently worsened by active service, and, in fact, that the evidence is at least in relative equipoise as to whether the preexisting bilateral knee condition was aggravated or permanently worsened by service.  

The Veteran's May 1977 separation examination report records a surgical scar on the left knee, but is otherwise negative for any complaints or findings of knee problems.  However, later that month, while still in service, he sought treatment for knee popping and pain while bending, stating that he had been having knee problems for 18 months.  An x-ray study showed narrowing of the joint space and fusion of the left tibiofibular joint, perhaps on a post-operative basis.  On physical examination, there was point tenderness and swelling and possible crepitus.  He was diagnosed with bilateral chondromalacia.  

The first post-service record of treatment is a September 2006 x-ray report indicating postoperative changes in the knees, with mild to moderate osteoarthritis changes bilaterally and prominent spurs at the anterior aspects of both proximal tibia, which could be evidence of old trauma.  

The Veteran was afforded a VA examination in February 2007.  He stated that his knee condition had existed since he fell out of a cart pit onto his knees during active service.  Since then, he reported symptoms including weakness, stiffness, swelling, giving way, lack of endurance, locking, and dislocation.  He also reported constant pain.  X-rays revealed degenerative changes bilaterally, and the VA examiner assessed degenerative joint disease of both knees, but did not provide a nexus opinion.  

An opinion was obtained from a VA orthopedist, Dr. A.C., in March 2013.  Dr. A.C. reviewed the claims file and stated that, after a review of relevant orthopedic literature and the Veteran's medical records, it is less likely than not that the Veteran's bilateral knee condition was caused or permanently aggravated during active service.  Dr. A.C. noted that the May 1977 complaints of popping and locking are commonly associated with meniscal and/or articular cartilage injuries, and that the radiograph findings of joint space narrowing combined with the clinical findings suggested that the pre-service knee condition had already begun down the path of osteoarthritis.  Dr. A.C. also noted that the activity restrictions were lifted one month prior to separation from service, that there was no documentation of the fall from the cart pit alleged by the Veteran, and that the first documented post-service treatment was from September 2006.  Dr. A.C. concluded that it is more likely than not that his pre-service condition, bowlegs, is the primary etiology of his bilateral knee osteoarthritis.  

As there are no pre-service medical records available, Dr. A.C. stated that there must be some speculation as to the diagnosis and procedure that was performed to correct his bowlegs prior to service.  The doctor stated there are two diagnoses that would result in bowlegs - genu varum and Blount's disease.  Both conditions result in a coronal malalignment in the lower extremity and are well known to result in meniscal injuries and progressive cartilage wear which will inevitably develop into more severe medial compartment osteoarthritis.  The surgery commonly performed to treat genu varum and Blount's disease is a high tibial valgus osteotomy, which is an attempt to correct the coronal malalignment and slow the progression of osteoarthritis.  Dr. A.C. stated that despite the surgery, however, many patients will still develop knee osteoarthritis at a young age, citing to a study.  The doctor stated that it would be speculative to claim that the Veteran's three-and-a-half years of manual labor caused or permanently aggravated his knees, noting there was no medical evidence to support such a claim.  Moreover, Dr. A.C. noted that there was no evidence of fracture or acute injury during active service to support the Veteran's claim of post-traumatic knee arthritis.  In sum, Dr. A.C. stated it would be purely speculative to claim that the Veteran's in-service activities or alleged knee injury caused or permanently aggravated his current knee osteoarthritis, and it is more likely than not that his pre-service knee condition is the etiology of his current knee osteoarthritis.  

Even though Dr. A.C. stated that a conclusion that active service aggravated the pre-existing knee condition would be speculative, he provided several reasons why he believed that the pre-existing knee condition was not aggravated in service (e.g., the lack of any documentation of an in-service trauma to the knees, the 1977 x-ray study showing pre-arthritic changes, and the lack of documentation of post-service treatment for the knees until 2006).  In effect, Dr. A.C. opined that a relationship between service and the current bilateral knee disability is unlikely.   

However, the Board notes that Dr. A.C. did not have access to pre-service medical records in providing his opinion, and also notes the history of 18 months of knee problems reported by the Veteran in May 1977, indicating that the knees began bothering him (at least to a greater degree) during active service.  Therefore, the Board finds that Dr. A.C.'s opinion does not constitute clear and unmistakable evidence that the preexisting knee condition was not aggravated by active service.    

In sum, in the absence of clear and unmistakable evidence that the Veteran's preexisting bilateral knee condition was not aggravated by active service, and in light of the documentation of in-service knee problems outlined above, despite Dr. A.C.'s essentially negative nexus opinion, the Board has resolved reasonable doubt in the Veteran's favor and finds that the Veteran's preexisting bilateral knee disability has been aggravated by service.  

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Given the full grant of benefits sought on appeal, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

Service connection for aggravation of a bilateral knee disability is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


